NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30246

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00012-JLQ-1
 v.

FOREST JACOB SHIELDS,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                          Submitted December 6, 2017**
                              Seattle, Washington

Before: O’SCANNLAIN, TALLMAN, and WATFORD, Circuit Judges.

      Defendant-Appellant Forest Jacob Shields challenges the district court’s

denial of his motion to suppress. Shields argues the warrant was not supported by

probable cause. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The warrant to search the Motel 6 was supported by probable cause.1 The

affidavit by Detective Randy Lesser established “that there [was] a fair probability

that contraband or evidence of a crime [would] be found in” the Motel 6 where

Shields was hiding. United States v. Adjani, 452 F.3d 1140, 1145 (9th Cir. 2006)

(alterations in original) (citation and quotation marks omitted).

      There is a clear nexus between the Motel 6 and the firearms sought by the

police to establish probable cause that evidence relating to attempted murder with a

handgun would be found there. The affidavit states that Shields’ girlfriend was

seen leaving the Motel 6 and that she was the person Shields allegedly gave the

firearm to immediately after the commission of the crime. There was sufficient

evidence to believe both she and Shields were living there. These statements

create a sufficient nexus between the place to be searched, the Motel 6, and the

items to be seized; “[a]ny firearms, holster or gun boxes, bullets or shell casings,

any expended bullets or bullet fragments.” See United States v. Crews, 502 F.3d

1130, 1136–37 (9th Cir. 2007). In addition, under the law of this Circuit, it is

reasonable that a gun would be found in the place where the perpetrator was

residing, even eight days after the crime. See United States v. Bowers, 534 F.2d



1
  In finding that the warrant was supported by probable cause, we need not reach
the good-faith exception argument. See United States v. Crews, 502 F.3d 1130
(9th Cir. 2007) (finding the court can reach either the probable cause argument or
the good-faith exception).

                                          2
186, 192–93 (9th Cir. 1976) (finding the murder weapon would likely be found in

the home of the defendant six weeks after the murder was committed).

      The affidavit also established probable cause for electronic devices, cell

phones, and documents. The probable cause requirement “is a fluid concept—

turning on the assessment of probabilities in particular factual contexts—not

readily, or even usefully, reduced to a neat set of legal rules.” Adjani, 452 F.3d at

1145 (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)). The affidavit

establishes that a witness to the crime was texting Shields to arrange a drug

transaction just prior to its commission, which establishes that a cell phone might

contain evidence of the crime. Based upon the crime alleged and the thorough

affidavit summarizing the particularized police investigation, the district court

judge made the “reasonable inference” that this type of evidence would be found in

the motel where Shields was hiding. See United States v. Jackson, 756 F.2d 703,

705 (9th Cir. 1985).

      The affidavit was not an overly broad request for electronic devices, cell

phones, or documents. In United States v. Reeves, we explained that “catch-all

phrases,” such as “may include, but is not limited to,” used in the context of a

police investigation “adequately limits the scope of the search and thus prevents it

from being overbroad.” 210 F.3d 1041, 1046 (9th Cir. 2000) (citation omitted).

Here, the affidavit limits the search to “[a]ny cells phones in the room,” “[a]ny


                                           3
electronic devices that might contain evidence of the crime,” and “[a]ny documents

(including photographs) that might contain evidence of the crime.” These

statements are sufficiently specific to limit the scope of the search.

      Further, the affidavit supports probable cause to search for Shields’ clothes,

gloves, hats, shoes, and keys. It is common sense that when a person shoots

someone within close range, as occurred here, blood splatter or other forensic

evidence could be found on the defendant’s clothing and personal effects. Gates,

462 U.S. at 231 (finding probable cause relies on “the factual and practical

considerations of everyday life on which reasonable and prudent men, not legal

technicians, act”) (citation omitted). The district court reasonably found probable

cause to support the search for Shields’ personal items, such as clothing, gloves,

hats, shoes, and keys to the suspect’s vehicle which was registered to the girlfriend

and driven by Shields at the time of the shooting.

      Finally, as Shields was seen jumping out of the window of the Motel 6 when

officers arrived to arrest him, the police would want to establish that he had been in

the room for a longer period of time “to establish the identity of persons and

control of premises” through DNA, fingerprint, and dominion-and-control

paperwork evidence. United States v. Marques, 600 F.2d 742, 751 n. 5 (9th Cir.

1979). It was reasonable for the district court to find that probable cause supported

searching for this evidence as well.


                                           4
      We hold the district court judge had a “substantial basis for concluding that

the supporting affidavit established probable cause[,]” United States v. Clark, 31

F.3d 831, 834 (9th Cir. 1994) (citations omitted), and a fair probability that

evidence linking Shields to the crime for which he was wanted would be found in

the room.

      AFFIRMED.




                                          5